— Memorandum by the .Court. Appeal from an order of the Family Court, Chemung County, entered January 15, 1968, which adjudged appellant to be the father of petitioner’s child. The child was bom on January 10, 1966 and the paternity petition was filed March 18, 1966. More than four yea© have elapsed without a determination of this issue. We find that the accusation of paternitv has been established by entirely satisfactory evidence, and constitutes the required “ dear and convincing proof ” (Matter of Gray v. Rose, 30 A D 2d 138; Matter of Commissioner of Welfare of City of N. Y. V. Wendtland, 25 *1033A D 2d 640). However, the decision of the trial court fails to embody adequate findings in accordance with the requirement of a decision containing findings which will permit intelligent judicial review. (See CPLR 4213, subd. [b]; Matter of Hawthorne v. Edward S., 31 A D 2d 426; Matter of Cardinal v. Green, 30 A D 2d 711; Matter of Gray v. Bose, supra.) Were it not for the undue delay which has already taken place herein, we would be constrained to remand for further findings. The attorney for the petitioner-respondent may make application to the Family Court for reasonable counsel fees. Order affirmed, with costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.